The plaintiff upon the trial proved title to a farm of land consisting of one hundred and twenty-two acres, of which twenty-two acres were in woodland. The chain of title introduced in evidence commences in 1847. Plaintiff's father took a deed of the farm in 1855, and by descent and transfers from the widow and heirs-at-law of his father, the plaintiff acquired title. The woodland was contiguous to the cultivated land, and was not fenced or inclosed, which the testimony showed was in accordance with the custom of the country. The plaintiff also proved by several witnesses that the wood was cut from the twenty-two acres of woodland and used for fuel and fencing purposes, and that logs were taken off and sawed into boards, whenever required, every year since 1847, and appropriated for the benefit of the farm, and in connection therewith.
The defendants' title is derived from a grant from the State to one David Westervelt in 1829, and a conveyance from the heirs of Westervelt in June, 1877, nearly fifty years afterward, to one McFarlan, who conveyed to the defendants in December *Page 312 
following of the same year. It was proved by one of the children of Westervelt that he lived at one time on the farm to which defendants claimed the west eleven acres of woodland belonged, but he moved from there to a farm three or four miles distant, and after this to another farm four or five miles further off, some years before he died, and that he died from forty to forty-four years ago. He was never in possession of the eleven acres, and there is no proof of any possession, or any claim of ownership, by any one except the plaintiff and his grantors, until the defendants cut the wood from the eleven acres in December, 1877. It thus appears that for over thirty years the plaintiff and his grantors alone exercised acts of ownership and claimed title to the wood-lot, and that for over forty years the defendants' grantors claimed no title to the same. Evidence was introduced by the defendants to show that the old stumps on the west eleven acres claimed by the defendants, with the exception of some which had been cut some five years prior to the trial, were mossed over; the stumps rotten, and that the second growth of timber was standing there when the defendants commenced cutting. This proof is not sufficient, we think, to present any serious question in opposition to the positive evidence of the plaintiff showing that from 1847 to 1855, when Howard, the grantor of Baltus P. Argotsinger, the father of the plaintiff, occupied and paid taxes on the entire farm, cutting and using timber for fuel, fencing and repairing buildings, and selling logs cut from the whole wood-lot indiscriminately, and that he never heard or knew of any other claim; that subsequently, up to the time when the defendants cut the wood, the entire lot has been used as the wood-lot every year, and that within five or six years prior to the alleged trespass hemlock timber was cut there by the plaintiff for sills for his barn.
These facts, in connection with the plaintiff's claim under deeds against a party out of possession for nearly fifty years, whose only claim is upon and under a deed of very recent date, are conclusive and controlling, and establish an adverse possession in law. The proof of marked trees on a line between the *Page 313 
east and west part of the wood-lot does not establish a claim in connection with the other evidence as against the plaintiff's strong and satisfactory proof of title and of adverse possession of the entire wood-lot. As the case stood, we think that the eleven acres claimed by defendants cannot be separated from the remainder; that the whole must be taken together, and that the plaintiff made out an actual adverse possession of the locus inquo under a claim of specific title, exclusive of any other right founded upon written instruments. (Old Code, §§ 82, 83, sub. 3, 4; New Code, §§ 369, 370, sub. 3.)
There was, we think, no such conflict in the evidence upon disputed facts as demanded a submission of the question of adverse possession to the jury, and the judge upon the trial properly refused to submit the same. (Bowie v. Brahe, 3 Duer, 35, 41.) For the same reason, the motion for a nonsuit was properly denied. Nor was the plaintiff bound to resort to ejectment, to vindicate his rights. Proof that the whole premises were used as a woodlot, for the purpose of fuel and fencing, is sufficient evidence of actual possession to maintain trespass. (Machin v. Geortner, 14 Wend. 239.) There was not only such evidence here, but a claim under a written instrument.
It is claimed that the court erred in holding that the rule of damages was the difference in the value of the farm with the timber on and its value after it was cut. An objection was made to the evidence upon the ground that it was incompetent under the pleadings, but it was not stated wherein the pleadings were defective in this respect. In an action to recover damages for an injury done to the inheritance, it is held that it is competent for a witness to give his opinion as to the value of the farm with the timber on and the value after it was taken off. (VanDeusen v. Young, 29 N.Y. 9, 36; see, also, Easterbrook v.Erie Railway Co., 51 Barb. 94.)
The cases cited by the defendants' counsel are not in conflict with this rule, as will be seen by a reference to the same. InWhitbeck v. N.Y.C.R.R. Co. (36 Barb. 644), the action was brought to recover the value of fruit trees injured by fire, *Page 314 
and it was held that it was competent that when the thing destroyed, although part of the realty, has a value which can be accurately measured and ascertained without reference to the soil on which it stands or grows, the recovery must be for the value, and not for the difference in value of the land before and after the destruction. It is laid down that the case differs from one where trees are usually converted into timber or firewood, which are sold as they stand for that purpose, or nursery trees which are grown for market; and the difference is pointed out. It is not decided that where the land is injured by the destruction or the cutting of trees, that this may not be taken into consideration in determining the question of damages. It is not difficult to see that serious injury may result from the cutting of timber on a wood-lot to the whole farm, for which it is used to supply fuel, fencing and timber, and no sound reason exists why damages should not be recovered by reason of such destruction. Cook v. Brockway (21 Barb. 331) only decides that witnesses, except experts, are to state facts and not give opinions — a principle which is well settled and has no application in the case at bar.
We think that the proof objected to and received, and the rulings of the judge in regard to such damages, were not erroneous, for the reason that the damages were such as would necessarily and naturally result or be incurred from the injury complained of. In such a case, it is not necessary that the damages should be specially averred in order to authorize a recovery. (Jutte v. Hughes, 67 N.Y. 267; Vanderslice v.Newton, 4 id. 132.)
In considering the question of damages, it may also be remarked that the testimony shows that thirty or forty cords of wood were cut, worth $2 a cord, and forty or fifty logs, worth fifty to seventy-five cents each; and hence the amount of damages recovered was not beyond those sums. The difference, if any, is so small that a new trial upon this ground would be of no benefit to the defendants, and the maxim "de minimis non curat lex," applies. It follows that even if there was any error in the ruling referred to, it did not injure the *Page 315 
defendants, and hence is no ground for a new trial. No reply was required to the defendants' answer under section 153 of the old Code, which is relied upon. This provision relates only to a counter-claim or a case where the court, in its discretion, upon the application of the defendant, requires a reply to the answer. This is not such a case. But, aside from this, it may be added that no such question was raised upon the trial. The claim that the plaintiff held his title to the land under a durable lease, and the wood-lot in fee simple absolute is not sustained, as the proof shows that the plaintiff and his grantors for over twenty years have held and claimed the fee of the entire farm. It should also be noticed that no such point was made upon the trial.
No error appears to have been made in any of the rulings upon the trial, and the judgment should be affirmed.
All concur.
Judgment affirmed.